DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
 
Status of the Claims
Claims 1-7, 9-17, and 19-21 were previously pending.  Claims 1, 11, and 20-21 were amended in the reply filed November 4, 2022.  Claims 1-7, 9-17, and 19-21 are currently pending. 

Response to Arguments
Applicant's amendments overcome the objection to the Specification and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite an abstract idea (Remarks, 15-16); however, the existence of generic computers in the claim does not mean that an abstract idea is not also recited at this step in the framework.  Applicant also argues that the claims integrate the abstract idea into a practical application.  However, the passage from the Specification (Remarks, 16) only details business process problems (e.g., contacting the customer, delayed responses, etc.) rather than any technological difficulties or the inability of a modern computer to perform a function.  The invention only uses the abilities of generic computers (automating activities, transmitting data, etc.) at a high level to address these problems with commercial activities.  There is no support on the record for Applicant's claim that the invention conserves computing resources such as "processor cycles, network traffic, memory usage, data storage capacity, power consumption, network bandwidth, and cooling capacity."  Remarks, 17.  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-7, 9-17, and 19-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of independent claims 1, 11, & 20—including:
managing modifications of existing rental reservation and managing rental reservations; receiving an indication that a customer wants to modify an existing reservation for an item to be rented; requesting the customer to provide a customer identifier, wherein the customer identifier includes one or more attributes for the customer having the existing reservation; requesting the customer to provide a reservation identifier, wherein the reservation identifier includes one or more attributes for the item to be rented, including name, rental start datetime, rental end datetime, confirmation number, agent information, information of the item to be rented and information identifying the existing reservation; identifying the existing reservation for the item to be rented based at least on the reservation identifier; selecting one or more predetermined options for modifying the one or more attributes for the item to be rented corresponding to the existing reservation, wherein the one or more predetermined options include modifying the rental start datetime, modifying the rental end datetime, and modifying the rental start datetime and the rental end datetime; requesting the customer to select at least one of the one or more predetermined options for modifying the one or more attributes for the item to be rented; receiving an indication that the customer selected at least one of the one or more predetermined options; identifying based on the selected one or more predetermined options, one or more alternatives for modifying the existing reservation, the one or more alternatives for modifying the existing reservation including one or more alternative start datetimes, one or more alternative end datetimes, or one or more alternative start datetimes and one or more alternative end datetimes; dynamically modifying at least one of the one or more alternatives for modifying the existing reservation; presenting to the customer the selected one or more predetermined options which includes a feature providing at least one of the one or more alternatives for modifying the existing reservation; receiving an input from the customer indicating that an alternative start datetime of the one or more alternative start datetimes has been selected, that an alternative end datetime of the one or more alternative end datetimes has been selected, or that an alternative end datetime of the one or more alternative start datetimes and an alternative end datetime of the one or more alternative end datetimes have been selected; requesting a payment from the customer, if required, for the selected alternative start datetime, the selected alternative end datetime, or the selected alternative start and the selected alternative end datetimes; confirming receipt of the payment; 
modify[ing] the existing reservation, including at least modifying one of the one or more attributes for the real state to be rented, based at least on one of the alternative start datetime that was selected, the alternative start datetime that was selected, and the alternative start datetime and the alternative end datetime that were selected; allow[ing] dynamic modification of available rental start times, available rental end times, or both available rental start times and available rental end times, for a particular day and the fee associated with each time period by displaying to the customer a full range of possible start, end, or start and or end time adjustments to the rental period in a particular manner that does not require first contacting an agent to review and discuss the modification request, the agent being associated with the item to be rented; 
facilitat[ing] designation of the available time periods for an alternative start time or alternative end time for an existing reservation, including time periods designated as free having default start times for a rental which are available to the customer for no fee, and earlier start times, and additional later start times, and shaded periods which indicate that the start time cannot be modified to those time periods, such that the user [is] show[n] the available time periods and includes an open box adjacent to the fee amounts for the inclusion or non-inclusion of that particular time period; and allow[ing] the agent to select the fee amount for a time period and provid[ing] the agent with alternative amounts of fee amounts for selection or indicate that the amount should be [entered]; and 
facilitat[ing] modification of a rental start time or rental end time, includ[ing] shaded time periods which indicate that the shaded start time cannot be modified to those time periods and time periods which are available as alternative start times; and indicat[ing] the fee amount associated with each available time period, and provid[ing] an option for modifying the rental end time check out, wherein a customer can end the rental for free or pay a predetermined fee amount for alternative end times which are shown, and wherein the shaded start time periods which are shown cannot be modified by the customer.
Claim 21 similarly recites the abstract idea in the limitations:
managing modifications of existing rental reservation and managing rental reservations; receiving an indication that a customer wants to modify an existing reservation for a real estate to be rented; requesting the customer to provide a customer identifier, wherein the customer identifier includes one or more attributes for the customer having the existing reservation: requesting the customer to provide a reservation identifier, wherein the reservation identifier includes one or more attributes for the real estate to be rented, including name, rental start datetime, and rental end datetime; requesting the customer to select one or more predetermined options for modifying the one or more attributes for the real estate to be rented, wherein the one or more predetermined options include modifying the rental start datetime, modifying the rental end datetime, and modifying the rental start datetime and the rental end datetime; receiving an indication that an option of the one or more predetermined options has been selected, presenting to the customer for the selected option, includes a feature providing one or more alternative start datetimes, a feature providing one or more alternative end datetimes, or a feature providing one or more alternative start datetimes and one or more alternative end datetimes; receiving an input from the customer indicating that an alternative start datetime of the one or more alternative start datetimes has been selected, that an alternative end datetime of the one or more alternative end datetimes has been selected, or that an alternative end datetime of the one or more alternative start datetimes and an alternative end datetime of the one or more alternative end datetimes have been selected; requesting a payment from the customer, if required, for the selected alternative start datetime, the selected alternative end datetime, or the selected alternative start and the selected alternative end datetimes; confirming receipt of the payment, 
allowing the customer to modify the existing reservation; and further comprising allow[ing] dynamic modification of available rental start times for a particular day and the fee associated with each time period by displaying to the customer a full range of possible start and or end time adjustments to the rental period in a particular manner that does not require first contacting the agent to review and discuss the modification request, facilitate[ing] designation of the available time periods for an alternative start time or alternative end time for an existing reservation, including time periods designated as free having default start times for a rental which are available to the customer for no fee, and earlier start times, and additional later start times, and shaded periods which indicate that the start time cannot be modified to those time periods, show[ing] the available time periods and includes an open box adjacent to the fee amounts for the inclusion or non-inclusion of that particular time period: and allow[ing] the agent to select the fee amount for a time period and the interface will provide the agent with alternative amounts of fee amounts for selection or indicate that the amount should be [input]: and facilitate[ing] modification of a rental start time or rental end time, include[ing] shaded time periods which indicate that the shaded start time cannot be modified to those time periods and time periods which are available as alternative start times, and indicat[ing] the fee amount associated with each available time period, and provid[ing] an option for modifying the rental end time check out, wherein a customer can end the rental for free or pay a predetermined fee amount for alternative end times which are shown, and wherein the shaded start time periods which are shown cannot be modified by the customer.
This claimed process of modifying an existing reservation for an item to be rented is abstract.  It qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel planning behaviors of persons, and data processing for transactional/commercial relationships with reservation/rental service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as modification of financial transactions in a particular field (i.e., rental reservations) and data collection related to such transactions; Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336 (Fed. Cir. 2013)—interface for generating tasks based on rules to be completed upon the occurrence of an event, similar because at another level of abstraction the claims could be characterized as an interface for generating time periods based on agent inputs for modifying rental times).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computer, computing system, performing actions "electronically," graphical user interface, customer interface, agent interface, non-transitory computer readable storage medium, processor, memory, databases, integrating a computing system into an existing platform—all recited at a high level of generality).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  Although they have and execute instructions to perform the abstract idea itself (e.g., "modules," computer-executable components, program code, generic applications, "engines," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., inputting, receiving, storing, retrieving, transmitting data).  The "structured graphical user interface" is also generic in that its only specificities are used to define the abstract rental transaction or extra-solution activities (i.e., receiving input from and displaying output to the customer/agent regarding the rental transaction) (See MPEP 2106.05(g)).  That the data entry can be "typed in" also merely further limits the general link to a technological environment and can also be viewed as an extra solution data gathering activity. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the abstract functioning of modifying a rental reservation.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One of modifying a rental reservation.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computer, computing system, performing actions "electronically," graphical user interface, customer interface, agent interface, non-transitory computer readable storage medium, processor, memory, databases, computer-executable components, module, engine, typing in data, integrating a computing system into an existing platform—see Specification ¶¶ 0055, 0065-69 describing these at a high level of generality (including as a "general purpose computer" in ¶ 0032) and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (further limiting abstract business communications among parties to the transaction—claim 2; further limiting datetimes for the commercial relationship/transaction—claims 3 & 5-7; further limiting options for the commercial relationship/transaction; further limiting rental property type—claim 8; etc. for their analogous claims).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claims 9-10 and 19 further limit the claim by the additional elements "web application or mobile application" which merely recites instructions to apply the abstract idea in a generic computerized environment. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (web application or mobile application—both recited at a high level of generality), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0059; see also ¶ 0069—"A wide variety of applications is known by those having ordinary skill in the art.").  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628